Citation Nr: 0504593	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  96-03 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-operative (inferior capsular shift) right 
shoulder impingement syndrome, prior to May 16, 2001.

2.  Entitlement to an initial staged evaluation in excess of 
20 percent for post- operative (inferior capsular shift) 
right shoulder impingement syndrome, from May 16, 2001.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1992 to July 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted the veteran's claim for service 
connection for postoperative residuals of a dislocated right 
shoulder, and assigned a noncompensable evaluation, effective 
from July 2, 1994.  

In a January 1998 rating decision the RO continued the 
previously assigned noncompensable evaluation.  In August 
1999, the veteran testified at a personal hearing before a RO 
Hearing Officer.  A transcript of that hearing has been 
associated with the claims file.

A RO hearing officer's decision dated in August 1999 assigned 
a 10 percent initial evaluation for the right shoulder 
disability, retroactively effective from July 2, 1994.

By a rating action dated in February 2002, the RO increased 
the 10 percent evaluation to 20 percent, effective from May 
16, 2001.

The aforementioned issue was previously before the Board in 
November 2000 and October 2003, at which times it was 
remanded for further development.




FINDINGS OF FACT

1.  Prior to May 16, 2001, the veteran's right (major) 
shoulder disability was manifested by limitation of arm 
motion and weakness.

2.  From May 16, 2001, the veteran's right (major) shoulder 
disability was manifested by limitation of arm motion, 
weakness, fatigability, incoordination, and lack of 
endurance.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for a right (major) shoulder disability, prior to May 
16, 2001, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002).  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5201-5203 (as in effect prior 
to May 16, 2001).

2.  The criteria for an initial staged rating in excess of 20 
percent for a right (major) shoulder disability, from May 16, 
2001, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002).  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5200-5203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A (West 2002).

Notice

With regard to the issue of entitlement to an increased 
initial evaluation for a right shoulder disability, the Board 
notes that a VA letter issued in May 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any evidence in his 
possession that pertains to the claim.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify 
the veteran, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103 (West 2002), and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim for an increased 
evaluation for a right shoulder disability was filed and 
initially denied prior to the enactment of the VCAA.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in May 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
examination.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim for an increased 
evaluation for a right shoulder disability.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim for an increased rating for a right shoulder 
disability.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual Background

The veteran's service medical records reflect that he is 
right handed.

In June 1992, the veteran was involved in a head-on motor 
vehicle accident and suffered a right shoulder posterior 
dislocation.  In January 1993, the veteran was admitted to 
the hospital, after complaining of multiple dislocations, for 
elective shoulder reconstruction (inferior capsular shift).  
In December 1993, the Medical Evaluation Board (MEB), after 
an examination, diagnosed the veteran with right shoulder 
recurrent dislocations and weakness of the rotator cuff with 
a significant decrease in range of motion (impingement 
syndrome).  

In November 1994, the veteran was afforded a VA examination 
for compensation and pension purposes.  On physical 
examination of the right shoulder, the examiner reported that 
the veteran had mild tenderness to palpation anteriorly, with 
lowering his arm down from above his head.  Anteriorly, he 
developed pain as well as popping over that shoulder joint.  
His right shoulder was limited to 80 degrees on external 
rotation.  The examiner further reported that there was no 
significant joint erythema, swelling, or redness.

In May 1997, the veteran was afforded a VA orthopedic 
examination for compensation and pension purposes.  A 
physical examination revealed that the veteran had a scar at 
the right shoulder that measured 7 centimeters in length, 
which was linear and not cosmetically displeasing.  According 
to the examiner, there was no obvious deformity to the 
shoulder, but there was some tenderness at the anterior 
glenoid fossa.  The examiner further noted that the veteran 
had decreased power in abducting the arm versus resistance 
and in forward flexion of the arm against resistance on the 
right.  The range of motion in the shoulder was as follows:  
forward flexion -180 degrees, bilaterally, with mild pain 
starting around 120 degrees on the right.  Abduction was 180 
degrees, bilaterally, but with pain starting at 130 degrees 
on the right.  Internal and external rotation was 80 degrees, 
bilaterally, with pain on the right internal rotation.  The 
veteran was diagnosed with status post right shoulder 
dislocation and surgical repair, with some weakness and pain 
on range of motion.

The veteran was again afforded a VA orthopedic examination 
for compensation and pension purposes on May 16, 2001.  The 
veteran indicated that within the last month, he had fallen 
from his truck and injured his shoulder, for which he was 
under the care of a physician.  However, he also reported 
that his right shoulder was worsening prior to the fall and 
that he could not throw a ball or reach his arm above his 
shoulder height.  On physical examination, the veteran's 
right shoulder was fixed with a brace and he reported 
significant pain to take the brace out of the sling.  The 
examiner reported that he could not examine the veteran's 
ranges of motion because of the sling (which he wore due to a 
recent work related injury).  However, he reported that, 
based on previous examinations, it appeared that the veteran 
had a worsening of his condition in that he was not able to 
abduct his shoulder past 80 degrees and was not able to 
internally rotate or bring the shoulder past 50 degrees.  The 
examiner further noted that an x-ray of the shoulder showed 
no evidence of degenerative joint disease.  Additionally, it 
was noted that there was some extreme tenderness on palpation 
of the right shoulder and that there was crepitus with 
minimal movement of the right shoulder.  The veteran was 
diagnosed with chronic dislocation of the right shoulder.  
The examiner further commented that on present examination, 
the veteran was unable to elevate his shoulder past 80 
degrees, that he had occasional flare-ups, and that the 
veteran reported weakened movement and excessive fatigability 
and some incoordination.

A June 2004 VA orthopedic compensation and pension 
examination report reflects that after his May 2001 work-
related right shoulder injury, the veteran underwent physical 
therapy which caused his shoulder to not slip as it did prior 
to 2001.  However, the veteran complained that while his 
shoulder did not slip, attempts at overhead activities, 
especially reaching backwards, caused an unstable feeling of 
the shoulder.  He also stated that he experienced aching and 
pain at night, especially after work and there was weakness 
with any overhead activity and rotational movements of the 
shoulder associated with pain of the shoulder.  

On examination, the veteran's right shoulder demonstrated 170 
degrees of forward and lateral elevation, both actively and 
passively, with pain beginning at 160 degrees in both forward 
flexion and lateral elevation.  External rotation of the 
right shoulder with the arm elevated at 90 degrees was 50 
degrees and with the arm at the side, it was 45 degrees and 
was accompanied by pain both actively and passively.  
Internal rotation of the right shoulder with the arm elevated 
at 90 degrees was 60 degrees and with the arm at the side, 
internal rotation was possible to the point where the hand is 
opposite T10.  The examiner further indicated that there was 
no sensory deficit of the right upper extremity and no 
visible swelling of the right shoulder.  He also commented 
that based upon the veteran's range of motion and history, 
that there would be some decreased range of motion likely 
during periods of flare ups and increased pain in the right 
shoulder would occur with fatigability and repetitive use 
over time.  The examiner further noted that muscle weakness 
was evident on the examination with atrophy and that there 
was a degree of functional loss of the right upper extremity 
due to pain.  

X-rays taken in conjunction with the examination showed that 
that the clavicle and acromioclavicular joint showed slight 
inferior narrowing and very mild inferior spur formation at 
the right glenohumeral joint.  The examiner also noted that 
the veteran's shoulder demonstrated a healed 9-centimeter 
anterior scar, that was flat, non-tender and pain-free.  The 
examiner diagnosed the veteran with recurrent dislocation of 
the right shoulder and posttraumatic mild right glenohumeral 
arthritis, which he believed occurred as a result of the 
natural progression of the repetitive injuries to the right 
shoulder over time.  The examiner further commented that the 
veteran had weakness, atrophy, limitation of motion, 
fatigability, and loss of endurance as a result of his 
service-connected right shoulder injury.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in January 
1995.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2003);  See Esteban v. Brown, 6 Vet. App 259 (1994).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups warrants the grant of a 10 percent rating, and 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations will result in the assignment of a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

Under Diagnostic Code 5200, favorable ankylosis of the 
scapulohumeral articulation, where abduction is to 60 degrees 
and the veteran can reach his mouth and head, warrants a 30 
percent rating for the major arm.  Ankylosis of the 
scapulohumeral articulation between favorable and unfavorable 
warrants a 40 percent rating for the major arm.  Unfavorable 
ankylosis of the scapulohumeral articulation where abduction 
is limited to 25 degrees from the side warrants a 50 percent 
rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 
5200 (2004).

Under Diagnostic Code 5201, a 20 percent rating is warranted 
where motion of the major or minor arm is limited at the 
shoulder level.  A 30 percent rating is warranted where 
motion of the major arm is limited to midway between the side 
and shoulder level.  A 40 percent rating is warranted where 
motion of the major arm is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004).

Under Diagnostic Code 5202, a 20 percent evaluation is 
warranted for the major arm where there is malunion of the 
humerus with moderate deformity.  A 20 percent evaluation is 
also warranted for the major arm if there is recurrent 
dislocation of the scapulohumeral joint with infrequent 
episodes and guarding of movement only at the shoulder level.  
A 30 percent evaluation is warranted for the major arm if 
there is recurrent dislocation of the scapulohumeral joint 
with frequent episodes and guarding of all arm movements.  A 
30 percent evaluation is also warranted for the major arm 
where there is a malunion of the humerus with marked 
deformity.  A 50 percent evaluation is warranted for the 
major arm where there is fibrous union of the humerus, a 60 
percent evaluation would be in order for the major arm for 
nonunion of the humerus (flail joint), and an 80 percent 
evaluation would be in order for the major arm for loss of 
head of the humerus (flail shoulder).  38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2004).  

Under Diagnostic Code 5203, a 10 percent rating is warranted 
for malunion of the clavicle or scapula, or for nonunion of 
the clavicle or scapula without loose movement.  A 20 percent 
rating is warranted for the major upper extremity for 
dislocation of the clavicle or scapula, or for nonunion of 
the clavicle or scapula with loose movement.  The disability 
may also be rated based on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2004).

Analysis

1.  Evaluation in excess of 10 percent, prior to May 16, 2001

A noted above, the veteran is right handed.  Under the 
criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 
5201, 5202, and 5203 (prior to May 16, 2001), the next higher 
evaluation for the right major shoulder disability at issue 
is 20 percent.  Such is assigned when there is limitation of 
motion of the arm at the shoulder level (Code 5201), 
infrequent episodes of recurrent dislocation of the 
scapulohumeral joint with guarding of movement only at the 
shoulder level (Code 5202), malunion of the humerus with 
moderate deformity (Code 5202), dislocation of the clavicle 
or scapula (Code 5203), or nonunion of the clavicle or 
scapula with loose movement (Code 5203). 

The evidence shows that on examination in November 1994, the 
veteran experienced mild tenderness to palpation when he 
lowered his arm down from above his head, as well as pain and 
popping anteriorly over that shoulder joint.  In May 1997, a 
VA examiner reported that the veteran could forward flex and 
abduct the right arm to 180 degrees, with pain starting at 
130 degrees. 

As such, the Board finds that the veteran, under Diagnostic 
Code 5201, is not entitled to a higher evaluation, as there 
is no evidence that his arm is limited in motion to shoulder 
level.  In fact, the examination reveals that the veteran 
could abduct to 180 degrees, with pain starting at 130 
degrees, which the Board notes is well past the level needed 
to warrant a 20 percent evaluation.  The Board also finds 
that a higher evaluation is not warranted under Diagnostic 
Code 5202 or 5203, as there is no evidence that there is a 
malunion of the veteran's humerus that is exhibited by a 
moderate deformity, that his clavicle or scapula is 
dislocated, or that there is a nonunion of his clavicle or 
scapula with loose movement.  Inasmuch as the competent 
clinical evidence of record establishes that the right 
shoulder joint is not ankylosed, a higher rating is not 
warranted under Diagnostic Code 5200.

The Board notes that the May 1997 examination establishes 
that the veteran experienced some weakness and pain on 
motion.  However, even with consideration under the criteria 
set forth in 38 C.F.R. § § 4.40 and 4.45 and Deluca v. Brown, 
8 Vet. App. 202 (1995), the Board finds that there has been 
no demonstration, by competent clinical evidence, that the 
veteran's symptomology warrants the next higher evaluations 
under Diagnostic Code 5200, 5201, 5202, or 5203.

Thus, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 10 percent prior to May 
16, 2001. 



2.  Evaluation in excess of 20 percent, as of and after May 
16, 2001

As set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5200-
5202, a 30 percent evaluation is warranted if there is 
favorable ankylosis of the scapulohumeral articulation with 
abduction to 60 degrees and the veteran can reach the mouth 
and head (Code 5200), limitation of arm motion at midway 
between the side and shoulder level (Code 5201), frequent 
episodes of recurrent dislocation of the scapulohumeral joint 
with guarding of all arm movements (Code 5202), or malunion 
of the humerus with marked deformity (Code 5202).  A 20 
percent evaluation is the maximum schedular evaluation 
assignable under Diagnostic Code 5203.

On the May 16, 2001 VA examination, the examiner was unable 
to test range of motion as the veteran wore a sling, but 
noted that the veteran was unable to elevate his right arm 
past 80 degrees, that there was tenderness on palpation, and 
crepitus with minimal movement.  He described occasional 
flare-ups, weakened movement, excessive fatigability, and 
some incoordination.  The June 2004 VA examination 
establishes that the veteran's right arm demonstrated forward 
flexion and lateral elevation to 170 degrees, with pain 
beginning at 160 degrees.  It was noted that the left 
shoulder did not slip as it did prior to 2001.  The veteran 
reported that while his right shoulder did not currently 
slip, performing overhead activities caused a feeling of 
instability.  It was reported that the veteran's arm 
sometimes locked when elevated, and that he had developed 
mild arthritis as a result of his repetitive right shoulder 
injury.

As such, the Board finds that, as the evidence of record does 
not document ankylosis of the scapulohumeral articulation, an 
increased evaluation is not available under Diagnostic Codes 
5200.  The Board also finds that an increased evaluation is 
not warranted under Diagnostic Code 5202.  Although the 
evidence of record establishes that the veteran experiences 
feelings of instability of the right shoulder while 
performing overhead activities, there has been no 
demonstration of recurrent dislocation with the veteran 
guarding all of his arm movements.  The evidence also fails 
to show that there is a malunion of the veteran's humerus 
that is manifested by a marked deformity.

The Board observes that the veteran is currently evaluated 
under Diagnostic Code 5201.  A higher rating is also not 
available to the veteran under this Diagnostic Code, as the 
evidence of record does not show that the veteran's right arm 
is limited in motion to midway between the side and shoulder 
level.  In fact, on examination in June 2004, the veteran 
could abduct his right arm to 170 degrees, with pain 
beginning at 160 degrees, which the Board notes is well past 
the level of arm motion limitation necessary for a 30 percent 
evaluation. 

The Board notes that the May 2001 and June 2004 examinations 
establish that the veteran experienced weakness, 
fatigability, incoordination, and lack of endurance.  
However, even with consideration under the criteria set forth 
in 38 C.F.R. § § 4.40 and 4.45 and Deluca v. Brown, 8 Vet. 
App. 202 (1995), the Board finds that there has been no 
demonstration, by competent clinical evidence, that the 
veteran's symptomology warrant a higher evaluation under 
Diagnostic Code 5200, 5201, 5202, or 5203.

Thus, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 20 percent for the 
disability at issue, from May 16, 2001.

3.  Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  




ORDER

A rating in excess of 10 percent for a right shoulder 
disability, prior to May 16, 2001, is denied.

A rating in excess of 20 percent for a right shoulder 
disability, from May 16, 2001, is denied.




____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


